NO. 07-07-0433-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                             JULY 22, 2008

                               ______________________________


                                   JEREMY NATHAN BRISCOE,

                                                                           Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                                           Appellee


                            _________________________________

                  FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

             NO. A17331-0708; HON. ROBERT W. KINCAID, JR., PRESIDING

                              _______________________________

Before QUINN, C.J., HANCOCK, J. and BOYD, S.J.1

       Jeremy Nathan Briscoe was convicted of aggravated assault with a deadly weapon

upon his plea of guilt and sentenced by a jury to confinement for thirteen years and a fine

of $10,000. He timely filed his notice of appeal.




        1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. Tex. Gov’t Code
Ann. §75.002(a)(1) (Vernon Supp. 2008).
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders2 brief wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to file his own response if he wished to do so. By letter dated

February 6, 2008, this court also notified appellant of his right to tender his own response

and set March 7, 2008, as the deadline to do so. To date, we have received neither a

response nor a request for additional time to file a response.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

one potential area for appeal. That involves the legal and factual sufficiency of the evidence

to sustain the conviction. However, counsel reviewed the evidence presented at trial and

determined that no reversible error existed. Thereafter, we conducted our own review of

the record to assess the accuracy of appellate counsel’s conclusion and to uncover any

error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded

the same.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                          Brian Quinn
                                                          Chief Justice



Do not publish.




        2
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                      2